                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

              LA CV19-02461 JAK
 Case No.                                                                      Date     August 26, 2019
              (USBK: 2:18-bk-22902-RK)
 Title        In Re: Jose A. Santiago: Jose Santiago v. JP Morgan Chase




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                  Andrea Keifer                                             Not Reported
                   Deputy Clerk                                      Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                     Not Present                                             Not Present


 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR LACK
                         OF PROSECUTION

The appeal in this bankruptcy matter has been assigned to this Court. Dkt. 1. Pursuant to the Notice
Regarding Appeal from Bankruptcy Court, issued on April 1, 2019, each party “must comply with the
applicable rules of the Federal Rules of Bankruptcy Procedure” (Dkt. 3) (the “Notice”). The Notice
directed that, within 14 days after the filing of the notice of appeal, Appellant was required to file the
following: (i) a designation of the record; (ii) a statement of issues on appeal; and (iii) a notice regarding
the ordering of transcripts. Each of these documents is to be filed with the Clerk of the Bankruptcy Court,
with an original and two copies, and not with the Clerk of the District Court. Id. The Notice also states that
the “failure of either party to comply with the time requirements as stated in this notice and applicable
rules may result in the dismissal of the appeal or the right to oppose the appeal.” Until the parties file the
required documents with the Bankruptcy Court, it cannot issue a notice confirming that the bankruptcy
record is complete.

On April 18, 2019, a Deficiency was issued in Bankruptcy Case No. 2:18-bk-2202-RK (the “Bankruptcy
Case”). Dkt. 89, Bankruptcy Case. The Deficiency states that Appellant failed to file the necessary
documents and pay the required filing fee. Id. On April 24, 2019, Appellant filed the required documents.
Dkt. 90-92, Bankruptcy Case. The filing fee remains unpaid. In light of the foregoing, the Appellant is
ordered to show cause in writing, on or before September 9, 2019, why this appeal should not be
dismissed for lack of prosecution for failure to pay the required filing fee with the Bankruptcy Court.
Failure of Appellant to make an adequate and/or timely response to this Order will result in the dismissal
of the appeal.


IT IS SO ORDERED.

cc: Robert N. Kwan, U.S. Bankruptcy Judge
                                                                                                :

                                                            Initials of Preparer   ak


                                                                                                    Page 1 of 1
